
	
		II
		112th CONGRESS
		1st Session
		S. 1329
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2011
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Workforce Investment Act of 1998 to
		  establish a pilot program to facilitate the provision of education and training
		  programs in the field of advanced manufacturing.
	
	
		1.Short
			 titleThis Act may be cited as
			 the High-Tech Job Opportunities
			 Between our Shores Act or the High-Tech JOBS Act.
		2.Pilot program to
			 support advanced manufacturing workforce developmentSection 171 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2916) is amended by adding at the end the following:
			
				(f)Advanced
				manufacturing workforce development program
					(1)In
				generalUnder a plan published under subsection (a), the
				Secretary shall, through grants or contracts, carry out demonstration and pilot
				projects for the purpose of facilitating the provision of education and
				training programs in the field of advanced manufacturing. Such projects
				shall—
						(A)target skills and
				competency development in communities with existing jobs in advanced
				manufacturing or expected growth in advanced manufacturing;
						(B)provide education
				and training for available jobs or job openings that are anticipated in
				advanced manufacturing, that result in an employer- or industry-recognized and
				nationally portable credential;
						(C)educate
				individuals about opportunities for career advancement within advanced
				manufacturing; and
						(D)give priority to
				incumbent workers, dislocated workers, and unemployed workers.
						(2)Eligible
				entities
						(A)In
				generalTo be eligible to receive a grant or enter into a
				contract under a project carried out under paragraph (1), an entity, in any of
				the States or outlying areas, shall be any of the following types of
				entities:
							(i)An institution of
				higher education (as defined in section 101 of the Higher Education Act of 1965
				(20 U.S.C. 1001)), a postsecondary vocational institution (as defined in
				section 102(c) of such Act (20 U.S.C. 1002(c)), or a tribally controlled
				college or university (as defined in section 2 of the Tribally Controlled
				Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801)).
							(ii)A local board,
				in partnership with one or more one-stop career centers, that specifies one or
				more educational entities described in clause (i) where education and training
				activities will occur.
							(iii)A nonprofit
				organization.
							(iv)Another entity
				that would serve educationally underserved communities.
							(v)A consortium of
				entities described in clauses (i) through (iv).
							(B)PriorityThe
				Secretary shall give priority to any entity, or consortium of entities,
				described in subparagraph (A) that proposes to use the funds received under
				this subsection to leverage substantial non-Federal funding for the program
				involved.
						(3)ApplicationTo
				be eligible to receive a grant or enter into a contract under this subsection
				an eligible entity described in paragraph (2) shall submit an application to
				the Secretary at such time and in such form and manner as the Secretary shall
				determine, including each of the following:
						(A)A description of
				each eligible entity (including, in the case of a consortium, each eligible
				entity in the consortium), evidence of each eligible entity's capacity to carry
				out the activities described in paragraph (1), and a description of the
				expected participation and responsibilities of each eligible entity.
						(B)A description of
				education and training activities to be provided through the education and
				training program, and a description of how the activities will—
							(i)develop skills
				and competencies demanded by advanced manufacturing firms;
							(ii)lead to an
				employer- or industry-recognized and nationally portable credential; and
							(iii)educate
				individuals about opportunities for career advancement and wage growth within
				advanced manufacturing.
							(C)A description of
				how the economy, of the State, locality, or outlying area where the eligible
				entity submitting the application will provide the program, would benefit,
				including a description of—
							(i)evidence of
				existing jobs in advanced manufacturing or expected growth in advanced
				manufacturing in the State, locality, or outlying area;
							(ii)the potential to
				prepare individuals for existing jobs in advanced manufacturing or create
				additional job growth in advanced manufacturing through the program as a result
				of investments in education and training in advanced manufacturing; and
							(iii)how the
				eligible entity will expose incumbent workers, dislocated workers, and
				unemployed workers to new advanced manufacturing technology skill sets through
				the program.
							(D)A description of
				how the eligible entity will employ evidence-based training models that
				integrate academic instruction with training, including on-the-job training, in
				advanced manufacturing, to meet the goals described in paragraph (5).
						(E)A description of
				how the eligible entity will coordinate activities with State boards or local
				boards, and State or local economic development officials, in carrying out the
				program.
						(F)A description of
				how the eligible entity will enter into a partnership with—
							(i)a
				manufacturer who employs individuals with advanced manufacturing skills;
				and
							(ii)a labor
				organization whose members are employed in advanced manufacturing industries,
				where such a labor organization exists.
							(4)ActivitiesActivities
				to be carried out under a program funded under paragraph (1) may
				include—
						(A)classroom and
				on-site experiential learning;
						(B)on-the-job
				training;
						(C)training that
				leads to an employer- or industry-recognized competency and nationally portable
				credential for advanced manufacturing;
						(D)development and
				implementation of registered apprenticeship programs, and preapprenticeship
				programs leading to registered apprenticeship programs;
						(E)coordination with
				local boards implementing and utilizing articulation agreements with
				educational entities described in paragraph (2)(A)(i) and other educational
				partners;
						(F)distance
				learning; and
						(G)any other
				activity the Secretary considers appropriate for training in advanced
				manufacturing.
						(5)Goals and
				performance measures
						(A)GoalsThe
				goals of the activities described in paragraph (4) shall be to—
							(i)enhance the skill
				sets of incumbent workers, dislocated workers, and unemployed workers who live
				in communities with existing jobs in advanced manufacturing or expected growth
				in advanced manufacturing, and enable such workers to obtain an employer- or
				industry-recognized and nationally portable credential;
							(ii)enable
				individuals with limited experience to develop competencies in advanced
				manufacturing;
							(iii)in an effort to
				meet the needs of advanced manufacturing businesses for adaptability in
				education and training of incumbent workers, strengthen partnerships of
				eligible entities described in paragraph (2) with—
								(I)manufacturers
				described in paragraph (3)(F); and
								(II)labor
				organizations described in paragraph (3)(F), where such labor organizations
				exist; and
								(iv)help incumbent
				workers, dislocated workers, and unemployed workers develop skills in advanced
				manufacturing that lead to employment or greater earnings than would otherwise
				be available without those skills.
							(B)Performance
				measuresThe Secretary shall negotiate, and reach agreement, with
				each eligible entity that receives a grant or enters into a contract under this
				subsection, on measures that will be used to evaluate the performance of the
				eligible entity in carrying out the activities described in paragraph (4) and
				meeting the goals described in subparagraph (A). Such performance measures
				shall consist of indicators of performance, and, at a minimum, shall
				include—
							(i)the number of
				workers, including incumbent workers, dislocated workers and unemployed
				workers, who are participants in the program involved, that receive employer-
				or industry-recognized and nationally portable credentials;
							(ii)the number of
				such participants, including dislocated workers and unemployed workers, that
				attain 1 or more basic skills that are required for an employer- or
				industry-recognized and nationally portable credential for advanced
				manufacturing;
							(iii)the number of
				such incumbent workers who obtain skills, through education and training, that
				meet the skill needs of employers to enhance operations;
							(iv)the earnings
				growth of such participants as a result of education and training provided
				through the program; and
							(v)other indicators
				the Secretary determines to be necessary to evaluate the performance of the
				eligible entity in carrying out the activities described in paragraph (4) and
				meeting the goals described in subparagraph (A).
							(6)EvaluationBeginning
				not later than 1 year after the date of the first disbursement of funds under
				this subsection, the Secretary shall provide for the continuing evaluation of
				the programs funded under this subsection, as required by section 172, and
				shall transmit a report of the evaluation to Congress not later than 2 years
				after such date and every 2 years
				thereafter.
					.
				
		3.DefinitionsSection 101 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801) is amended by adding at the end the following:
			
				(54)Employer- or
				industry-recognized and nationally portable credentialThe term
				employer- or industry-recognized and nationally portable, used
				with respect to a credential, includes an educational certificate or degree, an
				occupational license, an industry-sponsored certificate or certification, or a
				certificate or degree from a registered apprenticeship
				program.
				.
		
